DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 11-13, and 17-31 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Nelson D. Runkle (REG. NO. 65,399) on 11/04/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1-10.	(Canceled)

11.	(Currently amended):	A collaboration apparatus comprising: 
a memory storing a set of instructions; and 
at least one processor, wherein
the at least one processor is connected to a robotic device, and
the at least one processor is configured to execute the set of instructions to:
	generate a first content indicating a first user and a condition of the first user based on sensing data obtained by the robotic device, the sensing data comprising face detection data captured by a camera of the robotic device;

	control the robotic device to execute first speech processing of confirming the condition of the first user when speech content is not executed after a predetermined time period;
	control the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content being contributed by the second user in the SNS in such a way as to make a response to the first content; and
	control the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content being contributed by the third user in the SNS in such a way as to make a response to the first content.

12.	(Previously presented):	The collaboration apparatus according to claim 11, wherein the robotic device is a communication robot capable of communicating with the first user.

13.	(Currently amended):	The collaboration apparatus according to claim 11, wherein the at least one processor is further configured to:
determine a motion content of the robotic device based on the second content contributed by the second user in the SNS, and
control the robotic device to execute motion based on the motion content determined based on the second content.

14-16.	(Canceled)


hold user management data in which identification information of the first user using a first device is associated with an SNS group; and
register, when a second device recognizes the first user, a virtual character indicative of the second device with the SNS group associated with the identification information of the first user.

18.	(Previously presented):	A collaboration system including the collaboration apparatus according to claim 11, comprising: 
the robotic device.

19.	(Currently amended):	A collaboration method comprising:
generating, by a computer connected to a robotic device, a first content indicating a first user and a condition of the first user based on sensing data obtained by the robotic device, the sensing data comprising face detection data captured by a camera of the robotic device;
posting, by the computer, the first content to a Social Networking Service (SNS); 
controlling, by the computer, the robotic device to execute first speech processing of confirming the condition of the first user when speech content is not executed after a predetermined time period;
controlling, by the computer, the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content being contributed by the second user in the SNS in such a way as to make a response to the first content; and
controlling, by the computer, the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content being contributed by the third user in the SNS in such a way as to make a response to the first content.

20.	(Currently amended):	A non-transitory computer-readable storage medium which stores a collaboration program causing a computer connected with a robotic device to execute:
generating a first content indicating a first user and a condition of the first user based on sensing data obtained by the robotic device, the sensing data comprising face detection data captured by a camera of the robotic device;
posting the first content to a Social Networking Service (SNS);
controlling the robotic device to execute first speech processing of confirming the condition of the first user when speech content is not executed after a predetermined time period;
controlling the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content being contributed by the second user in the SNS in such a way as to make a response to the first content; and
controlling the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content being contributed by the third user in the SNS in such a way as to make a response to the first content.

21.	(Previously presented):	The collaboration apparatus according to claim 11, wherein

the at least one processor is further configured to:
execute processing of transmitting the first content to a Social Networking Service (SNS) system which provides the SNS.

22.	(Previously presented):	The collaboration apparatus according to claim 21, wherein
the robotic device acquires the face detection data and voice of the first user as the sensing data, and
the at least one processor is further configured to:
determine the first content to be transmitted to the SNS based on a recognition result of the voice and the face detection data.

23.	(Previously presented):	The collaboration apparatus according to claim 21, wherein
the robotic device acquires the sensing data related to the condition of the first user by controlling the camera.

24.	(Previously presented):	The collaboration apparatus according to claim 21, wherein the robotic device acquires a face image of the first user as the sensing data, and the collaboration apparatus specifies a contribution destination based on identification information of the first user specified based on an authentication result of the face image, and based on user management data held in advance.


transmitting the first content to a Social Networking Service (SNS) system which provides the SNS.

26.	(Previously presented):	The non-transitory computer-readable storage medium according to claim 20, wherein
the robotic device acquires the sensing data by controlling the camera, and the collaboration program further causes the computer to execute processing of transmitting the first content to a Social Networking Service (SNS) system which provides the SNS.

27.	(Currently amended):	The collaboration apparatus according to claim 11, wherein the at least one processor is further configured to:
receive an identification information of the first user;
identify a SNS group to which the identified first user belongs, the SNS group being provided by the SNS;
acquire a contribution contributed in the identified SNS group;
update the speech content of the robotic device based on the contribution contributed in the identified SNS group; and
control the robotic device to execute speech processing to indicate the speech content updated based on the contribution contributed in the identified SNS group.



29.	(Previously presented):	The collaboration apparatus according to claim 11, wherein the at least one processor is further configured to:
hold in advance a management table including speech patterns associated with stamps; and
generate, when a stamp is contributed by the second user, speech data indicating the second user and a speech pattern associated with the contributed stamp.

30.	(Previously presented):	The collaboration apparatus according to claim 11, wherein the robotic device identifies the first user by face recognition.

31.	(Previously presented):	The collaboration apparatus according to claim 30, wherein the at least one processor is further configured to:
generate a fourth content contributed to the SNS based on a user response to the speech or the motion performed by the robotic device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a collaboration apparatus generates a first content indicating a first user and a condition of the first user based on sensing data obtained by a robotic device connected to the collaboration apparatus, the sensing data includes face detection data captured by a camera of the robotic device; posts the first content to a Social Networking Service; controls the robotic 11, 19, and 20.
Fu et al. (US 10,555,393 B1) discloses smart security lights connect with a cloud service; the security light has a camera; the security light stores captured video data, analyze video data to detect people, facial recognition is implemented to classify and recognize visitors; the security light send the video data to the cloud service; the cloud service compares the detected face with a list of faces to try to identify the face as a particular person; when a particular person is identified, send a notification to the user device.  Fu does not explicitly disclose controls the robotic device to execute first speech processing of confirming the condition of the first user when speech content is not executed after a predetermined time period; controls the robotic device to execute second speech processing of indicating a second content and a second user when the speech content is executed after the predetermined time period, the second content is contributed by the second user as a response to the first content in the Social Networking Service; controls the robotic device to execute third speech processing of indicating third content and a third user when the speech content is executed after the predetermined time period and the third content exists, the third content is contributed by the third user as a response to the first content in the Social Networking Service.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





Kaylee Huang
11/04/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447